Case 1:20-cv-21988-MGC Document 96 Entered on FLSD Docket 05/19/2021 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                       Case No. 20-cv-21988-COOKE/GOODMAN

  ANGELA SALAS, et al.,

        Plaintiffs,

  vs.

  BOSTON SCIENTIFIC CORPORATION,

        Defendant.
  ___________________________________________/
                      ORDER ADOPTING MAGISTRATE JUDGE’S
                        REPORTS AND RECOMMENDATIONS
        THIS MATTER comes before me on United States Magistrate Judge Jonathan
  Goodman’s Report and Recommendation (“R&R”) on Defendant’s Motion Regarding
  Choice of Law for Punitive Damages, ECF No. 95. The underlying motion was referred to
  Judge Goodman on October 22, 2020. See ECF No. 68. In his Report, Judge Goodman
  recommends that the Court DENY Defendant’s motion. Neither party objected to Judge
  Goodman’s R&R and the time to do so has passed.
        After reviewing the motion, Judge Goodman’s R&R, and the relevant legal
  authorities, the record, I find Judge Goodman’s R&R clear, cogent, and compelling.
        Accordingly, the Court AFFIRMS and ADOPTS Judge Goodman’s R&R, ECF No.
  95, and DENIES Defendant’s Motion Regarding Choice of Law for Punitive Damages,
  ECF No. 68. The Court also DENIES as moot Plaintiff ’s request to amend the complaint.
  See ECF No. 85.
Case 1:20-cv-21988-MGC Document 96 Entered on FLSD Docket 05/19/2021 Page 2 of 2




         DONE and ORDERED in Chambers, at Miami, Florida, this 19th day of May 2021.




  Copies furnished to:
  Jonathan Goodman, U.S. Magistrate Judge
  Counsel of Record
